Citation Nr: 0619028	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  98-07 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for service-connected 
dorsal myositis rated as 10 percent prior to October 26, 2005 
and 40 percent thereafter. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1967 to 
September 1968.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1997 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
February 2005 rating decision increased the evaluation of the 
veteran's service-connected dorsal myositis to 40 percent 
effective October 26, 2005, granted him service connection 
for degenerative disc disease of the cervical spine secondary 
to the service-connected dorsal myositis, and deferred the 
veteran's claims for sciatic pain in both legs and arm pain.  

In July 2000 the veteran testified at a Board hearing.  In 
October 2000 the Board remanded the issue for further 
development.  

In June 2002 the veteran appeared to raise a claim for a knee 
disorder and the Board hereby refers this matter to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  The veteran's service-connected dorsal myositis prior to 
October 26, 2005 is characterized by pain.  

2.  The veteran's service-connected dorsal myositis from 
October 26, 2005 is characterized by pain and limitation of 
motion.  


CONCLUSIONS OF LAW

1.  Prior to October 26, 2005, the criteria for a rating in 
excess of 10 percent for dorsal myositis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a Diagnostic Codes 5003, 5021 (2005), 5291 (prior to 
September 2003), and 5293 (prior to September 2002).  

2.  From October 26, 2005, the criteria for a rating in 
excess of 40 percent for the veteran's service-connected 
dorsal myositis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a Diagnostic Codes 5003, 
5021, 5242, 5243 (2005), 5291 (prior to September 2003) and 
5293 (prior to September 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the November 2002 VCAA letter and March 
2006 duty to assist letter have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Moreover the appellant was advised of 
the types of evidence VA would assist him in obtaining, as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the letters notified the appellant 
of the need to submit any pertinent evidence in the 
appellant's possession.  In this regard, the appellant was 
repeatedly advised to identify any source of evidence and 
that VA would assist in requesting such evidence.  The Board 
believes that a reasonable inference from such communications 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  

The Board is mindful that the letters did not advise the 
veteran of the regulatory changes for rating back disorder.  
Nevertheless, the Board finds this to be a harmless error as 
the veteran has been rated both under the older and revised 
criteria.  

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  However, the Board finds that any 
defect with respect to the VCAA notice requirement was 
harmless error for the reasons specified below.

In the November 2002 and March 2006 letters the RO informed 
the appellant of the applicable laws and regulations 
regarding the claim, the evidence needed to substantiate 
such claim, and which party was responsible for obtaining 
the evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).  The Board also finds that all necessary 
development has been accomplished.  The RO has made 
reasonable and appropriate efforts to assist the appellant 
in obtaining the evidence necessary to substantiate his 
claim, including VA treatment records.  The appellant has 
also been afforded the benefit of VA examinations during the 
appeal period, and was provided with the opportunity to 
attend hearings.  Neither the appellant nor his 
representative has indicated, and there is otherwise no 
indication that there exists, any pertinent outstanding 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  

In the present appeal, regardless of whether the veteran was 
provided notice of the types of evidence necessary to 
establish a disability rating or effective date for the issue 
on appeal, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  Since 
the Board concludes below that the evidence is against the 
veteran's claim, any questions as to the appropriate 
disability rating and effective date to be assigned are 
rendered moot. 



Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected back dorsal myositis 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran's service-connected dorsal myositis has been 
rated under the Diagnostic Codes 5021 and 5242.  Diagnostic 
Code 5021 provides that myositis is to be rated on limitation 
of motion as degenerative arthritis under the diagnostic code 
concerning the affected part.  38 C.F.R. § 4.71a, Diagnostic 
Code 5021.  Pursuant to Diagnostic Code 5003, arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.
Under Code 5291, limitation of motion of the dorsal spine is 
assigned a noncompensable rating for slight limitation of 
motion, and a 10 percent rating for moderate and severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5291 (prior to September 2003).  

Other applicable codes include the older Diagnostic Code 5293 
for intervertebral disc syndrome.  Under Code 5293, when 
disability from intervertebral disc syndrome is mild, a 
10 percent rating is assigned.  When disability is moderate, 
with recurring attacks, a 20 percent evaluation is warranted.  
A 40 percent rating is in order when disability is severe, 
characterized by recurring attacks with intermittent relief.  
A maximum schedular rating of 60 percent is awarded when 
disability from intervertebral disc syndrome is pronounced, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior to 
September 2002).

During the pendency of the veteran's appeal, the diagnostic 
criteria for evaluating intervertebral disc syndrome was 
revised, effective September 23, 2002 (see 67 Fed. Reg. 
54,345-49 (August 22, 2002)) and effective September 26, 2003 
the criteria for evaluating general diseases and injuries of 
the spine was revised (see 68 Fed. Reg. 51,454 (August 27, 
2003)).  However, the criteria for rating intervertebral disc 
syndrome remained essentially the same as the criteria 
effective September 23, 2002, although the code number was 
changed to Code 5243.

Under the new general rating formula for diseases and 
injuries of the spine, (for Diagnostic Codes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes): with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  A 10 
percent rating will be assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent evaluation will be assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 
30 percent evaluation requires forward flexion of cervical 
spine 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation will be 
assigned for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation will be 
assigned of unfavorable ankylosis of the entire thoracolumbar 
spine.  A 100 percent evaluation will be assigned for 
unfavorable ankylosis of the entire spine.  

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  Diagnostic Code 5235, Vertebral fracture or 
dislocation; Diagnostic Code 5236, Sacroiliac injury and 
weakness; Diagnostic Code 5237, Lumbosacral or cervical 
strain; Diagnostic Code 5238, Spinal stenosis; Diagnostic 
Code 5239, Spondylolisthesis or segmental instability; 
Diagnostic Code 5240, Ankylosing spondylitis; Diagnostic 
Code, 5241 Spinal fusion; Diagnostic Code, 5242 Degenerative 
arthritis of the spine (see also Diagnostic Code 5003); 
Diagnostic Code 5243, Intervertebral disc syndrome.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

The new rating criteria for intervertebral disc syndrome is 
based on incapacitating episodes.  When rated based on 
incapacitating episodes, a 20 percent rating is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A 40 percent rating is 
warranted when there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent rating is 
warranted when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  An "incapacitating episode" is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

A December 1968 rating decision granted the veteran service 
connection for dorsal myositis with pain of the left lower 
extremity and history of pectoral myalgia  and assigned a 10 
percent evaluation from September 1968.  A January 1974 
rating decision assigned a noncompensable evaluation.  An 
October 1979 Board decision denied the veteran's claim for a 
compensable rating.  A November 1998 supplemental statement 
of the case increased the rating to 10 percent.  

VA medical records from the late 1990s to 2000s revealed that 
the veteran complained of back, shoulder, elbow, and chronic 
low back pain.  The records are replete with treatment and 
complaints of low back pain.  During a June 1997 VA 
examination the veteran complained of back pain.  He had no 
fixed deformities, no spasm, his range of motion was forward 
flexion 90 degrees, backward extension 30 degrees, left and 
right lateral flexion 35 degrees, rotation to the left and 
right was 40 degrees.  The examiner noted that there was no 
pain on motion and no neurological involvement.  X-rays 
showed no fracture or dislocation, sacralized L5 normal 
variant.  The diagnosis was no objective evidence of disease.  
A July 1997 MRI of the lumbar spine showed the veteran had 
posterior disc herniation L4-5 level slightly more prominent 
on the left side.  A December 1997 VA record indicated that 
the veteran had mild degenerative joint disease, disc 
herniation at L4-L5, and disc bulge at L5-S1.  A February 
1998 record indicated that the veteran had discomfort at 80 
to 90 degrees.  During his August 1998 RO hearing the veteran 
complained of pain radiating down his left leg.  

During an October 2005 VA examination the examiner in 
presenting the veteran's medical history, as apparently 
reported by the veteran, noted that the veteran had chronic 
pain in his whole back, no radiation, he had numbness in 
lower extremities at times.  The veteran worked as a driver 
and didn't report occupational aggravation.  Physical 
examination of the thoracolumbar spine found forward flexion 
to be 0 to 20 degrees, painful over 10 degrees, extension was 
0 to 10 degrees, painful over 5 degrees, bilateral rotation 
was 0 to 15 degrees and was painful at the ends.  The pain 
increased with repetitive movements, the veteran was limited 
equally by pain, weakness and lack of endurance.  Tenderness 
was diffuse, whole back, no spasm or weakness.  Guarding was 
severe, the veteran had an antalgic posture throughout the 
exam.  The neurological examination showed that the sensory 
part was erratic and non focal, there was decreased muscle 
power in all 4 extremities.  The examiner indicated that 
comments on the vertebral fractures were not applicable.  The 
veteran had 1-2 incapacitating episodes but he didn't 
remember how long he had to say in bed (a few days in the 
past 12 months).  X-rays of the thoracic spine revealed 
partial compression of T8 and T9 vertebral bodies, mild 
kyphosis and hypertrophic changes at the mid-thoracic spine.  
The diagnosis was degenerative disc disease of the entire 
spine secondary to possible old compression fractures of T8-
9.  The examiner opined that it is as likely as not that the 
veteran sustained T8-9 compression fractures in service 
secondary to a fall from a truck, as per his history.  If 
this is accurate that injury could have over the years caused 
degenerative disc disease at the injured level with later 
involvement of the adjusted cervical spine and lumbo-sacral 
spine level secondary to postural abnormality with loss of 
proper alignment of the spine.  

A December 2005 VA medical record showed that the veteran 
complained of chronic pain in his neck, thoracic and lumbar 
back, with more recent bilateral shoulder and leg pain.  The 
veteran had diffuse muscle spasm in cervical, thoracic and 
lumbo-sacral paraspinal area with possible underlying 
tenderness of multiple cervical and lumbosacral facets 
intact.  Lumbo sacral extension was limited to 15 degrees 
with lumbo-sacral flexion to 45 degrees only and right and 
left lateral flexion to 10 degrees, all limited secondary to 
pain.  The diagnoses were myofascial pain, cervical and 
lumbo-sacral facet syndrome, and cervical and lumbo-sacral 
radiculopathy, by history.

Prior to October 26, 2005 the veteran was receiving a 10 
percent rating which is the maximum rating the veteran can 
receive under Diagnostic Code 5003 and the older Diagnostic 
Code 5291.  The veteran is not entitled a rating in excess of 
10 percent under the older Diagnostic Code 5293 as the 
evidence prior to October 2005 did not suggest that he had 
intervertebral disc syndrome in his dorsal spine but rather 
had disc herniation at L4-L5.  

The veteran is not entitled to a higher rating than 40 
percent from October 26, 2005.  While the October 2005 VA 
examination did show that the veteran had degenerative disc 
disease of the entire spine, the evidence didn't rise to the 
level of being pronounced in the dorsal spine area and thus 
does not warrant a rating in excess of 40 percent under 
Diagnostic Code 5293.  The veteran appeared to report that he 
did not have radiating pain.  Although a December 2005 VA 
medical record showed that the veteran had spasms in his 
thoracic area, he cannot receive a higher rating under the 
older Diagnostic Code 5295 for lumbosacral strain as the 
maximum rating available under that code is 40 percent.  He 
also would not be entitled to a higher rating under 
Diagnostic Code 5243 as he did not have incapacitating 
episodes of at least 6 weeks during the past 12 months.  The 
evidence also did not show ankylosis and thus the veteran 
cannot receive a rating in excess of 40 percent under the 
revised general rating criteria for back disorders.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).
 
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to higher rating than 10 percent for the 
veteran's service-connected dorsal myositis prior to October 
26, 2005 is denied.  Entitlement to higher rating than 40 
percent for the veteran's service-connected dorsal myositis 
from October 26, 2005 is denied.  The appeal is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


